Filed 10/9/14




                            CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                               F067506
   Plaintiff and Respondent,
                                                      (Super. Ct. No. F11903429)
   v.

ACCREDITED SURETY CASUALTY                                   OPINION
COMPANY,

   Defendant and Appellant.



        APPEAL from a judgment of the Superior Court of Fresno County. Alan
Simpson, Judge.
        E. Alan Nunez for Defendant and Appellant.
        Kevin Briggs, County Counsel, Evan A. Merat, Deputy County Counsel, for
Plaintiff and Respondent.
                                       -ooOoo-
       A surety on a bail bond appeals an order denying its motion to set aside summary
judgment, to discharge forfeiture, and to exonerate the bond. The surety contends it
should have been give a 20-day extension to file its motion because it satisfied the “good
cause” requirement of Penal Code section 1305.6, subdivision (b).1 The surety further
contends that exoneration is appropriate because the defendant was returned to custody
within the 185-day appearance or exoneration period.2 Specifically, the surety claims the
defendant (1) was arrested in Sacramento County on new charges within three months of
his nonappearance in Fresno; (2) had a hold from the Fresno County Sheriff placed on
him while in jail in Sacramento County; and (3) was convicted and sentenced in
Sacramento County and then transferred to state prison where he remains incarcerated.
       We publish this opinion because section 1305.6 was enacted recently and its good
cause requirement has not been addressed in an appellate decision. Based on the record
before us, we conclude (1) the appropriate test for good cause contains an objective
component (i.e., reasonableness) and subjective good faith component. In determining
whether a surety acted reasonably and in good faith, courts must consider the totality of
the circumstances and evaluate the reasons given by the surety for not filing a motion
within the 185-day appearance period.
       In this case, the evidentiary showing presented by the surety was insufficient to
establish that it acted reasonably in waiting until after the expiration of the appearance
period to seek exoneration of the bond. For instance, the record does not show why it
was reasonable for the surety’s bail agent to believe (1) the defendant would be returned
to Fresno County and (2) that return would occur before the appearance period expired.

1      All further statutory references are to the Penal Code unless otherwise indicated.
2      The 180-day period set forth in section 1305 is extended by five days when the
notice of forfeiture is sent by mail. (§ 1305, subd. (b).) In this case, the appearance
period was 185 days, which is the number of days we will use in describing the period,
except when quoting cases or statutory text that refers to 180 days.



                                             2.
Also, the surety failed to show that an objectively reasonable bail agent would have been
misled about the status of the bond by the copy of a minute order provided by the clerk of
court’s office. That minute order apparently exonerated another bond, but we cannot
evaluate the reasonableness of the bail agent’s interpretation of that document because
the surety did not include it in the appellate record. Consequently, the trial court
correctly determined the surety failed to establish good cause for the 20-day extension
contained in section 1305.6, subdivision (b).
       We therefore affirm the judgment.
                                           FACTS
       On August 16, 2012, Accredited Surety and Casualty Company, a Florida
corporation, through its bail agent California Capital Bail Bonds (collectively, Surety),
posted bail bond number A50-00621044 in the amount of $25,000 (Bond #044) for the
release of defendant Christopher DVaughn Williams in Fresno County Superior Court
case No. F11903429.
       Williams was scheduled for arraignment on August 21, 2012, but failed to appear.
As a result, the trial court issued a bench warrant for Williams and ordered Bond #044
forfeited. The bail forfeiture notice signed and mailed by a deputy clerk of court stated
the court “may consider setting aside the forfeiture if within 185 days of the time of
forfeiture, defendant surrenders to the court or is brought to court by bailor, and is able to
offer sufficient reason for the failure to appear as cited. At the expiration of 185 days, if
the forfeiture is not set aside, the bail amount is due and payable to the court.”
       The 185-day period referenced in the bail forfeiture notice, if not tolled or
extended, would have expired on February 22, 2013.
       On November 9, 2012, Williams was arrested by the Sacramento Police
Department on unrelated charges and held in the Sacramento County Jail. Records
Supervisor Xai of the Fresno County Sheriff’s Office certified in writing that a hold for
Fresno County Superior Court case No. F11903429 was placed on Williams with the

                                              3.
Sacramento County Sheriff’s Department on November 9, 2012, the same day as his
arrest.
          Later that November, the bail agent investigating the location of Williams received
a telephone tip that Williams had been arrested in Sacramento, California. Williams was
in the hospital and it took time for him to show up as in custody.
          On December 7, 2012, a bail agent for Surety accessed the Sacramento County
Sheriff Office’s website and printed an updated inmate details sheet from the Sacramento
County Inmate Information System. The sheet indicated Williams (1) was in custody on
local charges, (2) had outstanding warrants from Marin, Solano and Fresno Counties,3
and (3) had no projected release date. The bail agent, based on his prior experience with
defendants in custody, believed that Williams would be shipped to Fresno once his case
in Sacramento was completed.
          On January 7, 2013, Williams was sentenced to two years in state prison for the
Sacramento County charges.
          In January 2013, the bail agent phoned the office of the Fresno County clerk of
court to determine if Williams had been returned to Fresno County and if Bond #044 had
been exonerated. The clerk told the bail agent she would confirm and call him back.
About five days later, the bail agent phoned the clerk of court again to determine if the
bond was exonerated. He spoke with a clerk who told him the clerk’s office was behind
and had not had a chance to confirm the status of the bond.
          The bail agent then went to the clerk’s office on the second floor of the
courthouse, spoke with the clerk, and was told they could not find Williams’s file. The
clerk printed a minute order showing the exoneration of a bail bond and gave it to the bail


3      The sheet did not identify the cases or the charges related to the outstanding
warrants. As a result, the sheet does not indicate the warrant from the Fresno County
Sheriff’s Department was for the case in which Bond #044 was posted.



                                                4.
agent. The bail agent subsequently learned that the exoneration related to a prior bond
issued for Williams by All Pro Bail Bonds.
       The bail agent returned to the court and asked whether Bond #044 was exonerated.
He was informed by the clerks that they still could not locate Williams’s file. The bail
agent followed up with the clerk’s office over the next two weeks to see if Williams’s file
had been located. The clerks informed him that they could not confirm whether the bond
was exonerated until they found the file.
       On February 22, 2013, Sacramento County transferred Williams to the custody of
the California Department of Corrections and Rehabilitation. When Surety filed its
motion in this case, VINELink4 showed Williams was in custody at the Deuel Vocational
Institution in Tracy, California.
                                     PROCEEDINGS
       On March 5, 2013, the trial court entered a “BOND SUMMARY JUDGMENT”
against Surety in the principal sum of $25,000 on Bond #044. A copy of the judgment
was mailed the next day to Surety.
       On March 6, 2013, the bail agent went to the clerk’s office at the courthouse,
asked if Williams’s file had been located, and was told it had been located and there was
no exoneration in the file for the bail agent’s bond.
       On March 7, 2013, Surety filed a motion to toll time or vacate the forfeiture and
exonerate the bail bond. Four days later, counsel for the County of Fresno filed an



4      A printout of the information obtained from the VINELink website was attached
to a declaration filed in support of Surety’s motion. VINELink is the online version of
the Victim Information and Notification Everyday, the National Victim Notification
Network. Information about the custody status of an adult inmate with the California
Department of Corrections and Rehabilitation can be obtained by calling a toll-free
number of the Office of Victim & Survivor Rights & Services or visiting VINELink at
www.vinelink.com.



                                             5.
opposition to the motion and argued that the motion was untimely because it was not
filed within the 185-day appearance period.
       On March 15, 2013, Surety filed an amended notice of motion, which added a
request that the March 5, 2013, summary judgment on Bond #044 be set aside.
       In May 2013, the trial court held a hearing on Surety’s motion. At the end of the
hearing, the trial court stated:

       “The motion is denied. The bail agency has not established good cause as
       to why the motion was not filed within the appearance period. It’s also
       denied [because] there’s no competent evidence the defendant was arrested
       in the underlying case within the 185-day appearance period.”
       Subsequently, the court entered a minute order stating: “Motion denied.” Surety
appealed.
                                      DISCUSSION
I.     APPEALABILITY AND STANDARD OF REVIEW
       A.      Appealable Orders
       An order denying a motion to set aside summary judgment on a bail bond
forfeiture is an appealable order. (People v. Bankers Ins. Co. (2010) 181 Cal.App.4th 1,
5, fn. 4.) Similarly, an order denying a motion to discharge a forfeiture is an appealable
order. (People v. Ranger Ins. Co. (1996) 51 Cal.App.4th 1379, 1382.) Therefore, the
trial court’s May 24, 2013, order denying Surety’s motion is appealable.
       B.      Standard of Review
       “Ordinarily, appellate courts review an order denying a motion to vacate the
forfeiture of a bail bond under an abuse of discretion standard. [Citation.] When the
appellate court is deciding only legal issues, however, such as … matters of statutory
interpretation, the abuse of discretion standard does not apply. [Citation.] When the
facts are undisputed and only legal issues are involved, appellate courts conduct an




                                              6.
independent review.” (People v. International Ins. Co. (2012) 204 Cal.App.4th 588,
592.)
        In contrast, when there are factual disputes, the trial court’s findings of fact will be
upheld under the abuse of discretion standard when those findings are supported by
substantial evidence. (Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711 [abuse of
discretion standard applied to motion to recuse a prosecutor].)
II.     OVERVIEW OF STATUTORY SCHEME
        A.     Bail Bonds
        Bail bonds are regarded as a contract between the government and the surety.
(People v. American Contractors Indemnity Co. (2004) 33 Cal.4th 653, 657 (American
Contractors).) “‘In general the state and surety agree that if the state will release the
defendant from custody, the surety will undertake that the defendant will appear
personally and at a specified time and place.…’” (People v. Amwest Surety Ins. Co.
(1991) 229 Cal.App.3d 351, 356.) Thus, the surety acts as guarantor of the defendant’s
appearance in court under risk of forfeiture of the bond. (American Contractors, supra,
at p. 657.)
        The contractual foundation of bail bonds is reflected in the principle that bail bond
proceedings are civil in nature and independent from and collateral to the criminal
prosecutions. (American Contractors, supra, 33 Cal.4th at p. 657.) The object of bail
and the incentive created by its possible forfeiture is to ensure the appearance of the
defendant. (Ibid.) Bail’s purpose is not to generate revenue for the state or to punish the
surety. (Ibid.)
        B.     Forfeiture
        The law disfavors forfeitures in general and bail forfeitures in particular. (People
v. Allegheny Casualty Co. (2007) 41 Cal.4th 704, 714.) Thus, as a general rule, the
statutes governing bail are strictly construed to avoid forfeiture. (Ibid.) This policy of



                                               7.
strict construction to avoid forfeitures protects the surety “and more importantly the
individual citizens who pledge to the surety their property on behalf of persons seeking
release from custody ….” (County of Los Angeles v. Surety Ins. Co. (1984) 162
Cal.App.3d 58, 62.)
       The bail forfeiture statute provides that when a criminal defendant for whom bail
has been posted fails to appear, the trial court shall declare in open court that the
undertaking of bail is forfeited. (§ 1305, subd. (a).) Thereafter, the surety that posted the
bond has a 185-day statutory period (sometimes call the exoneration or appearance
period) in which to produce the defendant in the court where the case is located and have
the forfeiture set aside. (People v. Western Ins. Co. (2012) 204 Cal.App.4th 1025, 1030.)
       C.     Relief from Forfeiture
       As an alternative to producing the defendant in the court where the case is
pending, the surety may attempt to demonstrate other circumstances requiring the court to
vacate the forfeiture. (People v. Western Ins. Co., supra, 204 Cal.App.4th at p. 1030.)
The particular circumstances that justify vacating a forfeiture order and exonerating the
bond are set forth in section 1305, subdivision (c). This appeal relates to section 1305,
subdivision (c)(3), which provides: “If, outside the county where the case is located, the
defendant is surrendered to custody by the bail or is arrested in the underlying case
within the 180-day period, the court shall vacate the forfeiture and exonerate the bond.”
(§ 1305, subd. (c)(3), italics added.) The term “arrest” includes “a hold placed on the
defendant in the underlying case while he or she is in custody on other charges.”
(§ 1305, subd. (i).)
       The California Supreme Court addressed section 1305, subdivision (c)(3) and the
policy of strict construction to avoid forfeiture and concluded “that motions [for relief
from bail forfeiture] under section 1305(c)(3) were meant to be filed within the 180-day
period, unless the period is extended. The policy disfavoring forfeiture cannot overcome



                                              8.
the plainly intended meaning of the statute.” (People v. Indiana Lumbermens Mutual Ins.
Co. (2010) 49 Cal.4th 301, 308 (Indiana Lumbermens).)
       The 185-day appearance period may be extended for up to 180 days from the date
of the order upon a showing of good cause (§ 1305.4).5 Other types of forfeiture relief
include those adopted by the Legislature in 2012 (after the Indiana Lumbermens
decision) and codified in section 1305.6. Subdivision (b) of section 1305.6, states:

       “Upon a showing of good cause, a motion brought pursuant to paragraph
       (3) of subdivision (c) of Section 1305 [to vacate the forfeiture and
       exonerate the bond] may be filed within 20 days from the mailing of the
       notice of entry of judgment [of forfeiture] under Section 1306.” (Italics
       added.)
       Section 1305, subdivision (c)(3) covers defendants who are in custody on other
charges outside the county where the case is located and have had a hold placed on them
in the case in which the bond was issued. (See § 1305, subd. (i) [definition of “arrest”
includes holds].)
       The Legislative Counsel’s Digest summarized subdivision (b) of section 1305.6 by
stating it “would authorize, upon showing of good cause and within 20 days from the
mailing of notice of entry of judgment, the filing of a motion to vacate the forfeiture and
exonerate the bond where the defendant is secured outside the county where the case is




5       Section 1305.4 provides in full: “Notwithstanding Section 1305, the surety
insurer, the bail agent, the surety, or the depositor may file a motion, based upon good
cause, for an order extending the 180-day period provided in that section. The motion
shall include a declaration or affidavit that states the reasons showing good cause to
extend that period. The court, upon a hearing and a showing of good cause, may order
the period extended to a time not exceeding 180 days from its order. A motion may be
filed and calendared as provided in subdivision (j) of Section 1305. In addition to any
other notice required by law, the moving party shall give the prosecuting agency a written
notice at least 10 court days before a hearing held pursuant to this section as a condition
precedent to granting the motion.”



                                             9.
filed, as provided above.” (Legis. Counsel’s Dig., Assem. Bill No. 1824 (2011-2012
Reg. Sess.).)
III.   INTERPRETATION OF SECTION 1305.6’S “GOOD CAUSE”
       REQUIREMENT
       This appeal presents two main issues. First, what does the good cause requirement
mean in this context? Second, under that meaning, was good cause established by the
facts of this case? The first question involves statutory construction.
       A.       Basic Principles of Statutory Construction
       A reviewing court’s fundamental task in construing a statute is to ascertain the
intent of the lawmakers so as to effectuate the purpose of the statute. (Honchariw v.
County of Stanislaus (2011) 200 Cal.App.4th 1066, 1073, citing Wilcox v. Birtwhistle
(1999) 21 Cal.4th 973, 977.) This task begins by scrutinizing the actual words of the
statute, giving them their usual, ordinary meaning. (Honchariw v. County of Stanislaus,
supra, at p. 1073.)
       When statutory language is susceptible to more than one reasonable interpretation,
it is regarded as ambiguous and courts must select the construction that comports most
closely with the apparent intent of the Legislature, with a view to promoting rather than
defeating the general purpose of the statute, and avoid an interpretation that would lead to
absurd consequences. (Honchariw v. County of Stanislaus, supra, 200 Cal.App.4th at p.
1073.) Courts determine the apparent intent of the Legislature by evaluating a variety of
extrinsic aids, including the ostensible objects to be achieved by the statute, the evils to
be remedied, the statute’s legislative history, and public policy.6 (Ibid.) Furthermore, the


6      In this case, neither party has presented legislative history to support their
positions. This court reviewed the legislative history for Assembly Bill No. 1824 (2011-
2012 Reg. Sess.) available on the website maintained by the Legislative Counsel of the
State of California that is labeled “Official California Legislative Information” and did
not find any attempt to define “good cause” in those materials. ()


                                             10.
ambiguous language must be construed in context, and provisions relating to the same
subject matter must be harmonized to the extent possible. (Lungren v. Deukmejian
(1988) 45 Cal.3d 727, 735 [ambiguous language is read in light of the statutory scheme,
rather than in isolation].)
       B.      The Meaning of Good Cause
               1.     Flexible, Ambiguous Term

       Beginning with the actual words of the statutes, we note that section 1305.6 and
the other bail statutes do not include a full or partial definition of the term “good cause.”7
       The absence of a statutory definition of good cause has lead the parties to agree
that the good cause requirement in section 1305.6, subdivision (b) is ambiguous—that is,
reasonably susceptible to more than one meaning. Respondent states that this is a classic
example of an ambiguity in a statute. Surety argues that the concept of good cause “is
nebulous, because it can apply to a wide variety of statutory schemes and circumstances.”
       We agree with the parties that the term “good cause” is ambiguous in this context.
(People v. McGirr (1988) 198 Cal.App.3d 629, 636 [“good cause” is a flexible phrase,




Consequently, we have not pursued our own motion for judicial notice of the legislative
history. (See Evid. Code, § 459 [judicial notice by reviewing court].)
7      Generally, there are two types of partial statutory definitions of good cause. One
type identifies reasons that, in themselves, are insufficient to constitute good cause. (E.g.,
§ 1050, subd. (e) [convenience of the parties or a stipulation by the parties does not
establish good cause for continuing a criminal case].) The second type identifies some,
but not all, reasons that constitute good cause. For example, Unemployment Insurance
Code section 1328 provides that the 20-day period to appeal an eligibility determination
“may be extended for good cause, which shall include, but not be limited to, mistake,
inadvertence, surprise, or excusable neglect.”



                                             11.
capable of being expanded or contracted by judicial construction].)8 To resolve this
ambiguity, we must select the interpretation that comports most closely with the apparent
intent of the Legislature, with a view to promoting rather than defeating the general
purpose of the statute. (Honchariw v. County of Stanislaus, supra, 200 Cal.App.4th at p.
1073.)
                2.     Good Cause in General

         The California Supreme Court adopted the following general principles about
good cause requirements: “The concept of good cause should not be enshrined in legal
formalism; it calls for a factual exposition of a reasonable ground for the sought order.
The good cause may be equated to a good reason for a party’s failure to perform that
specific requirement from which he seeks to be excused.” (Waters v. Superior Court
(1962) 58 Cal.2d 885, 893.)
         Along similar lines, the First Appellate District stated that “the essential
ingredients of reasonable grounds and good faith” are at the nucleus of the concept of

8      The term “good cause” is used in many different statutes and rules. (E.g., Code
Civ. Proc., § 863 [reverse validation action is dismissed if plaintiff fails to comply with
publication of notice requirement “unless good cause for such failure is shown”]; Pen.
Code, §§ 1050, 1382, subd. (a) [good cause for a continuance]; Pub. Res. Code,
§ 21167.6, subd. (h) [extension of time to file appellate brief requires showing of good
cause]; Cal. Rules of Court, rule 8.63 [factors appellate court must consider in
determining good cause for an extension of time].)
      The various interpretations given the many good cause requirements have
generated numerous law review articles. (E.g., Blocher, Good Cause Requirements for
Carrying Guns in Public (2014) 127 Harv. L.Rev. F. 218; Note, Rethinking the “Good
Cause” Requirement: New Federal Approach to Granting Protective Orders Under
F.R.C.P. 26(c) (2007) 42 Val. U. L.Rev. 291, 302-306 [four divergent methods for
determining good cause]; Comment, Good Cause in the Texas Rules of Civil Procedure
(2005) 36 St. Mary’s L.J. 445 [three different standards for good cause]; Note, Are
Landlords Being Taken by the Good Cause Eviction Requirement? (1988) 62 S. Cal.
L.Rev. 321; Note, Constitutional Obstacles to State “Good Cause” Restrictions on
Franchise Terminations (1974) 74 Colum. L.Rev. 1487; Williams, The Good-Cause
Requirement of California Discovery Procedure (1968) 20 Stan. L.Rev. 594.)



                                               12.
good cause. (R. J. Cardinal Co. v. Ritchie (1963) 218 Cal.App.2d 124, 145.) This view
of good cause contains an objective component (i.e., reasonable grounds) and a
subjective component (i.e., good faith).9
       For purposes of subdivision (b) of section 1305.6, we conclude “good cause”
contains an objective and subjective component. If the Legislature wished to include
only an objective component, it would have used a term such as “reasonable cause”
instead of “good cause.”
              3.     Comparison to Section 1305.4’s Good Cause Requirement

       Both parties have referred to the good cause requirement in section 1305.4 as an
indicator of the Legislature’s intent when it put a good cause requirement in section
1305.6. Section 1305.4 provides that a surety, upon a showing of good cause, may obtain
an order extending the appearance period for up to 185 days from the date of the order.
This good cause requirement was explained by the court in People v. Accredited Surety &
Casualty Co., Inc. (2006) 137 Cal.App.4th 1349:

       “The good cause showing under section 1305.4 is a low threshold for the
       movant. If the surety demonstrates good cause by showing [1] due
       diligence in the initial 180 days, [2] a reasonable likelihood of success of
       capturing the defendant in a subsequent 180 days, and [3] any other
       relevant circumstances, the court should grant the motion.” (Id. at p. 1358.)
       The diligence prong is established when the surety shows it diligently attempted to
locate and capture the defendant during the initial appearance period. (People v.
Accredited Surety & Casualty Co., Inc., supra, 137 Cal.App.4th at p. 1356.)

9       Subjective good faith means a state of mind denoting honesty of purpose and
freedom from intention to defraud or mislead. (Langhorne v. Superior Court (2009) 179
Cal.App.4th 225, 239.) The existence of good faith involves a factual inquiry into the
party’s subjective state of mind, a fact that rarely is susceptible to direct proof and,
therefore, involves the court examining the circumstances that existed at the time of the
action in question and drawing inferences from those circumstances about the party’s
state of mind. (Id. at p. 238.)



                                            13.
       We conclude that the good cause requirement in section 1305.4 provides a useful
comparison because both section 1305.4 and section 1305.6, subdivision (b) involve
extensions of time for setting aside a forfeiture of bail. The extensions, however, are
dissimilar as to length and purpose. Under subdivision (b) of section 1305.6, the
extension is only 20 days and the purpose is limited to filing a motion under subdivision
(c)(3) of section 1305—the provision regarding defendants held in custody outside the
county where bail was granted. Because extension available under subdivision (b) of
section 1305.6 is shorter and narrower, we conclude that provision’s “good cause”
requirement requires a lesser showing than the good cause requirement in section 1305.4.
The justification for a relatively short, narrow extension need not be as demanding as the
justification for an extension that doubles the length of the appearance period.
              4.     Respondent’s Proposed Test

       Respondent proposes the following test for good cause under section 1305.6,
subdivision (b):

               “Good cause requires a moving party: (1) to show that the defendant
       was surrendered to custody by the bail or was arrested in the underlying
       case, outside the county where the case is located, during the [appearance]
       period; (2) to explain what efforts were made to file a motion to vacate
       forfeiture pursuant to section 1305, subdivision (c)(3), during the
       [appearance] period; (3) to explain why efforts to file the motion within the
       [appearance] period failed; and (4) to show why such a failure was the
       result of defendant’s custodial status.”
       We reject this proposed test for good cause because, contrary to our Supreme
Court’s guidance, it is “enshrined in legal formalism.” (Waters v. Superior Court, supra,
58 Cal.2d at p. 893.) One shortcoming of formalistic prerequisites for this particular
good cause requirement is that they may result in rigidity that excludes situations where
an extension is appropriate. For example, the fourth proposed element requiring the
absence of a timely motion to vacate the forfeiture to be caused by the defendant’s
custodial status implies that all failures to file a motion are unreasonable per se when they


                                            14.
do not result from the defendant’s custodial status. The absolutism of this implied
position is unwarranted because no basis exists in this record for us to adopt, in effect, a
categorical finding of unreasonableness. Moreover, it is unclear how respondent’s
proposed fourth element could be satisfied in practice because it is difficult to imagine a
situation where the defendant’s custody in one county acts as a barrier to a surety or bail
agent filing paperwork with a clerk of court in another county. Thus, respondent’s
proposed test for good cause appears to create a higher threshold than the test for good
cause under section 1305.4, a position we have concluded is inappropriate given the
length and purpose of the extensions in the respective statutes. (See pt. III.B.3, ante.)
       In summary, respondent’s four-element test for good cause is not appropriate for
the circumstances addressed by subdivision (b) of section 1305.6.
              5.     Surety’s Approach

       Surety contends that once a defendant has been located and is in custody in
another county, the purpose of bail has been fulfilled. In such a situation, Surety argues
“it is not a question of what was done but instead why a motion for relief from forfeiture
was not filed.” Surety notes the reasons why no motion was filed can be varied and
numerous and, therefore, the good cause requirement should not be interpreted to limit
those reasons to any particular type or circumstance. Consequently, Surety contends
“[w]hat constitutes ‘good cause’ depends largely upon the circumstances of each case.”
(Bartlett Hayward Co. v. Indus. Acc. Com. (1928) 203 Cal. 522, 532.)
       Surety has not urged this court to adopt a particular test for good cause. For
example, it has not argued that it would be entitled to the 20-day extension to file its
motion if it showed that the reason it failed to file its motion during the appearance period
constituted excusable neglect. (See City of Ontario v. Superior Court (1970) 2 Cal.3d
335, 345-346 [good cause under Code Civ. Proc., § 863 equated with excusable neglect].)




                                             15.
       Similarly, Surety has not argued for a test for good cause that is more lenient than
excusable neglect, such as contending good cause “is established by showing that the
failure to file was not intentional or the result of a conscious disregard of the obligation to
timely file. In other words, even a slight excuse is sufficient. The standard may even be
satisfied by mere accident or mistake.” (Comment, Good Cause in the Texas Rules of
Civil Procedure, supra, 36 St. Mary’s L.J. at pp. 451-452, footnotes omitted.) This
particular standard of good cause “requires nothing more than a mere showing of
negligence or mistake .…” (Id. at p. 462.)
                     6.        Summary of Conclusions
       “Good cause” under subdivision (b) of section 1305.6 is established by showing
the surety acted (1) reasonably and (2) in good faith. (See pt. III.B.2, ante.) Because we
rejected respondent’s proposed test and Surety did not articulate a specific test, we will
analyze these two components using the general principle that “[w]hat constitutes ‘good
cause’ depends largely upon the circumstances of each case” (Bartlett Hayward Co. v.
Indus. Acc. Com., supra, 203 Cal. at p. 532; see People v. Hajjaj (2010) 50 Cal.4th 1184,
1197 [good cause requirement involves applying principles of common sense to the
totality of circumstances].)
       C.      Analysis of Facts Presented
               1.    Subjective Good Faith

       There are no facts in the record that suggest the bail agent was acting dishonestly
or attempting to mislead anyone when he did not file a motion to vacate the forfeiture
during the appearance period. Therefore, we will infer that the bail agent acted in good
faith and, as a result, Surety has satisfied the subjective component of the good cause
requirement.




                                             16.
              2.     Reasonableness—the Transfer to Fresno

       The analysis of the reasonableness of the bail agent’s decision not to file a motion
during the appearance period is difficult because the information presented to the court
was incomplete.
       Surety’s appellate briefing asserts “the agent justifiably believed that defendant
would be transferred from Sacramento to Fresno County.” As support, Surety cites only
the following sentence in the bail agent’s May 2013 declaration: “Based on my prior
experience with defendants in custody, I believed that the defendant would be shipped
back to Fresno once his case was completed in Sacramento.”
       One gap in Surety’s evidence concerns the grounds for the bail agent’s belief that
Sacramento County would transfer Williams to Fresno County, instead of elsewhere.
The printout of the information the bail agent obtained from the Sacramento County
Inmate Information System shows that Williams had outstanding warrants from Marin
and Solano Counties. The bail agent’s declaration provides no reason why Fresno
County would be given priority over the two closer counties.
       Another gap in the evidence concerns the basis for the bail agent’s belief that
Sacramento County would ship Williams to another county, rather than sending him to
state prison if convicted. The bail agent’s declaration stated his belief was based on “my
experience with defendants in custody.” However, his declaration also stated: “I am a
new bail agent and inexperienced with working with the courts.” These two statements
about his experience and inexperience create a legitimate question about whether the bail
agent acted reasonably when he inferred that Sacramento would transfer Williams to
Fresno County. Without some factual information about the bail agent’s particular
experiences, we cannot find it was reasonable for the bail agent to believe Sacramento
County would transfer Williams to another county after his case there was completed.




                                            17.
       Another gap in Surety’s brief and the bail agent’s declaration is the lack of an
explanation for the bail agent’s apparent belief that Williams would be transferred to
Fresno County before the appearance period expired. We will assume for the sake of
argument that if the bail agent reasonably believed Williams would have been transferred
to Fresno County before the appearance period expired, then the bail agent would have
been justified in not expending the resources necessary to file a motion.10 The bail
agent’s declaration stated he confirmed Williams was in custody in Sacramento on
December 7, 2012. At that point, there were 77 days left in the appearance period. Why
the bail agent believed the new charges against Williams would be resolved and a transfer
to another county completed before February 22, 2013, is unexplained.
       Based on the record before us, we cannot find the bail agent reasonably believed
Williams would be returned to Fresno County before the appearance period expired.
              3.     Reasonableness—Reliance on the Clerk’s Office

       Surety contends the bail agent attempted to obtain information from the clerk’s
office in Fresno, but was given incomplete and inaccurate information.
       For instance, Surety’s reply brief asserts: “In addition to the clerk’s
misrepresentation that the bond had been exonerated, the court file was misplaced, so that
the bail agent had no way of verifying the correctness of the minute order.” The
purported misrepresentation apparently refers to the following statement in the bail
agent’s declaration: “The clerk then printed me out a minute order showing the
exoneration of the bail bond. [¶] … [¶] About a week later [my general agent] called me
and informed me that the exoneration I had picked up in Fresno was for a prior bond
posted on this defendant by All Pro Bail Bonds.”

10     The paperwork involved in filing a motion does not appear to be needed in such
circumstances because section 1305, subdivision (c)(1) provides that if a defendant
appears in court within the appearance period while in custody after arrest, the court, on
its own motion, shall vacate the forfeiture of the bond.



                                             18.
       The declaration does not state the clerk told the bail agent his bond was
exonerated. Instead, the declaration refers to “a minute order showing the exoneration of
the bail bond.” (Italics added.) The bail agent did not attach a copy of the minute order
to his declaration. Consequently, we do not know the contents of that minute order and
cannot evaluate whether the bail agent reasonably relied on it to conclude that Bond #044
had been exonerated. It appears that the general agent was able to determine the minute
order related to a different bond and not Bond #044. The general agent might have been
able to reach this conclusion if the minute order was dated before the issuance of Bond
#044. In any event, precisely how the general agent determined the minute order related
to a different bond is not explained by the evidence presented and we can only speculate
whether the bail agent acted reasonably in drawing the erroneous conclusion that Bond
#044 had been exonerated.
       Therefore, the reference in Surety’s reply brief to “the clerk’s misrepresentation”
is not supported by the record before us and does not provide a basis for finding the bail
agent reasonably believed Bond #044 had been exonerated.
       In addition, Surety’s assertion that the bail agent had no way of verifying the
correctness of the minute order assumes the minute order was incorrect in some regard.
Again, without a copy of the minute order, we cannot evaluate this assertion or make a
finding of fact that the information contained in the minute order was incorrect.
       Lastly, the claim that the bail agent had “no way” of determining whether Bond
#044 had been exonerated because the file had been misplaced by the clerk’s office is
unconvincing. Surety has not explained why the bail agent believed Bond #044 might
have been exonerated in the first place. It appears unlikely that the bond would have
been exonerated without a motion or an appearance in court by Williams. The bail agent
knew he had not filed a motion and could have obtained information about the location of
Williams from the Sacramento County Inmate Information System or the Fresno County



                                            19.
Sheriff’s Office. Why these potential sources of information were not used by the bail
agent is not explained in his declaration.
       Based on the lack of information in the bail agent’s moving papers, we conclude
the trial court did not err when it stated: “The bail agency has not established good cause
as to why the motion was not filed within the appearance period.” More specifically,
Surety has not established its decision to wait until after the expiration of the appearance
period to file a motion was reasonable under the totality of the circumstances.11
                                      DISPOSITION
       The order denying Surety’s motion is affirmed. Respondent shall recover its costs
on appeal.
                                                   _________________________
                                                                    Franson, J.


WE CONCUR:


_________________________
Kane, Acting P. J.

_________________________
Peña, J.




11     Because of our conclusions on the issue of good cause, we need not address the
alternate basis for the trial court’s decision—namely, that there was no competent
evidence that a hold was placed on Williams for this particular case.




                                             20.